IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THOMAS I. ROBINSON JR. & INGE G.         : No. 577 EAL 2018
THULIN,                                  :
                                         :
                   Respondents           : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
JAMES A. GORDON & JAG                    :
ASSOCIATES "1", LLC,                     :
                                         :
                   Petitioner            :
                                         :
                                         :
                                         :
                                         :
PETITION OF: JAMES A. GORDON             :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.